 
 
I 
108th CONGRESS 2d Session 
H. R. 3910 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Transportation Equity Act for the 21st Century to modify a high priority project in the State of Michigan. 
 
 
1.High priority project, MichiganItem number 820 of the table contained in section 1602 of the Transportation Equity Act for the 21st Century (112 Stat. 287) is amended by striking Conduct and all that follows through interchange and inserting Conduct a transportation needs study and make improvements to 1-75 interchanges in the Grayling area. 
 
